J-A10028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 GERALD L. RODGERS                        :
                                          :
                    Appellant             :   No. 1821 EDA 2017

            Appeal from the Judgment of Sentence June 6, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0010255-2015


BEFORE: GANTMAN, P.J.E., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY OTT, J.:                            FILED APRIL 22, 2019

      Gerald L. Rodgers appeals from the judgment of sentence entered on

June 6, 2017, in the Court of Common Pleas of Philadelphia County, following

his non-jury conviction of terroristic threats, recklessly endangering another

person, carrying a firearm without a license, possession of a firearm

prohibited, carrying a firearm in public in Philadelphia, possessing an

instrument of crime, and criminal conspiracy.      We affirm the judgment of

sentence.

      On appeal, Rodgers raises a single issue for our review: “Did the court

err as a matter of law where it admitted the altered video tape which purported

to show the assault on the complaining witnesses.”        Rodgers’ Brief, at 6.

However, the video is not included in the certified record. It is impossible for

this Court to address the merits of Rodgers’ claim and make a proper
J-A10028-19


determination, without viewing the video to determine whether the trial court

abused its discretion in denying Rodgers’ motion.               It is an appellant’s

responsibility to ensure that the certified record contains all the items

necessary to review his claims. See Commonwealth v. B.D.G., 959 A.2d

362, 372 (Pa. Super. 2008). “When a claim is dependent on materials not

provided   in   the   certified   record,   that   claim   is   considered   waived.”

Commonwealth v. Petroll, 696 A.2d 817, 836 (Pa. Super. 1997) (citation

omitted), affirmed, 738 A.2d 993 (Pa. 1999).           Accordingly, we affirm the

judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/19




                                        -2-